EXHIBIT 10.1

 

DESCRIPTION OF EXCESS RETIREMENT BENEFIT ARRANGEMENTS WITH CERTAIN EXECUTIVE
OFFICERS

 

The Company has certain arrangements with some of its highly compensated
employees to compensate them for reductions in retirement benefits resulting in
their inability to fully participate in the Company’s tax-qualified defined
benefit retirement plan (the “Retirement Plan”).

 

The Internal Revenue Code (“IRC”) places a limitation on the amount of employee
compensation that can be taken into consideration when calculating employee
contributions or benefits under the Retirement Plan. Under the arrangement, the
Company calculates additional benefits that would have been received by the
employees if the compensation in excess of the IRC limit (the “Excess
Compensation”) had been included. The retirement benefits based upon the Excess
Compensation are determined in a manner consistent with the actuarial
determination of normal benefits under the Retirement Plan.

 

The annual Excess Compensation benefit amount is reduced by discounting the
benefit to present value based upon a discount rate and life expectancy
assumptions consistent with the Retirement Plan. The benefit is further reduced
by the amount of additional contributions that the employee would have made. The
sum of each year’s excess retirement benefit is paid out in a lump sum cash
payment upon termination of employment.

 

On August 3, 2005, the Compensation Committee resolved to cease offering this
benefit to all applicable employees from that date forward, and limited the
arrangements to ten employees, including the following executive officers: Jack
Crusa, Matthew Flanigan, Karl Glassman, David Haffner, Ernest Jett and Felix
Wright. Reference is made to footnote (3)(e) in the “Summary Compensation Table”
on page 25 of the Company’s Definitive Proxy Statement used in connection with
the Annual Meeting of Shareholders, filed March 23, 2005 regarding the benefit
awarded to the Company’s named executive officers in 2004 under this
arrangement.